Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, "height of the encapsulant layer" is unclear.  It is not clear which surfaces are used for determining the height.  For example, referring to figure 11, a height of the encapsulant could read on H2 or the sum of H2 and H3.  As another example, referring to figure 17, a height of the encapsulant could also read on the sum of H2, H3, and H5.  For the sake of compact prosecution, claim 9 is interpreted in the instant Office action as follows: “height of the encapsulant layer” is the sum of H2 and H3 reading on Fig. 11 and supported by [0059].  This interpretation is to be confirmed by applicant in the next Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190006339 A1) in view of Chun (US 20190067145 A1).
Regarding independent claim 1, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110); a semiconductor chip (108) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of solder balls (138) disposed on the upper surface of the redistribution layer spaced apart from the semiconductor chip and electrically connected to the redistribution layer; an interposer (132) electrically connected to the plurality of solder balls, and disposed on upper surfaces of the plurality of solder balls; an encapsulant layer (114) encapsulating the semiconductor chip and a portion of the upper surface of the redistribution layer under the interposer; and an underfill layer filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer, wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer.
Illustrated below is a marked and annotated figure of Fig. 1 of Lau.

    PNG
    media_image1.png
    372
    551
    media_image1.png
    Greyscale

Lau fails to teach an encapsulant layer encapsulating side surfaces of the redistribution layer.  However, Chun teaches a semiconductor package (Fig. 1A) comprising: an encapsulant layer (116-1) encapsulating side surfaces of the redistribution layer (112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to have the encapsulant encapsulating side surfaces of the redistribution layer.  Chun provides a clear teaching to motivate one to modify the package of Lau in that encapsulating the side surfaces of the redistribution layer can prevent delamination ([0020]; “can avoid interfacial delamination, cracking induced by moisture, and decrease effects of thermo-mechanical stress”).
Illustrated below is Fig. 1A of Chun.

    PNG
    media_image2.png
    221
    511
    media_image2.png
    Greyscale

Regarding claim 2, Lau in view of Chun discloses a semiconductor package (Chun; Fig. 1A) with a side surface encapsulant region (116-1).  Although Lau in view of Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a width of one side of the side surface encapsulant region is 140 µm, the claimed encapsulant width does not perform differently than the encapsulant width of Chun.  Therefore, the claimed encapsulant width is not patentably distinct from the encapsulant width of Chun.  It would have been obvious to modify the package of Chun to have a width of one side of the side surface encapsulant region with a dimension as claimed because the width of the side surface encapsulant region is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 3, Lau in view of Chun discloses a semiconductor package (Lau; Fig. 1) with a redistribution layer (110).  Although Lau in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height of the redistribution layer is 60 µm, 
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 4, Lau in view of Chun discloses a semiconductor package (Lau; Fig. 1), wherein the redistribution layer (110) includes a plurality of dielectric layers (118) except for a core layer.
Regarding claim 5, Lau in view of Chun as applied to claim 4 discloses a semiconductor package (Lau; Fig. 1) with a plurality of dielectric layers (118).
Lau in view of Chun fails to explicitly disclose a semiconductor package wherein the plurality of dielectric layers includes a first redistribution layer, a second redistribution layer, a third redistribution layer, and a fourth redistribution layer. However, Lau teaches a package (Lau; Fig. 1) with a plurality of dielectric layers (118) ([0005]; “dielectric layers”). The examiner understands semiconductor device complexity may require fewer or more dielectric layers. Absent unexpected results, it would have been obvious to have the plurality of dielectric layers of Lau including a first redistribution layer, a second redistribution layer, a third redistribution 
Lau in view of Chun fails to explicitly disclose a semiconductor package wherein a height of a vertical cross-section of each of the first redistribution layer, the second redistribution layer, the third redistribution layer, and the fourth redistribution layer is 15 µm.  However, the claimed redistribution layer height does not perform differently than the redistribution layer height of Lau.  Therefore, the claimed redistribution layer height is not patentably distinct from the redistribution layer height of Lau.  It would have been obvious to modify the package of Lau to have a redistribution layer with a dimension as claimed because the height of the redistribution layer is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 6, Lau in view of Chun discloses a semiconductor package (Lau; Fig. 1), further comprising a connection structure (C) disposed on a lower surface of the semiconductor chip (108), wherein the semiconductor chip is electrically connected to the redistribution layer (110) through the connection structure ([0011]; “in electrical contact with contact pads”).
Regarding claim 7, Lau in view of Chun as applied to claim 6 discloses a semiconductor package (Lau; Fig. 1), wherein the connection structure (C) includes a solder bump or a metal pad electrically connected to the redistribution layer ([0011]).

Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 9 as noted in the 112(b) rejection, Lau in view of Chun discloses a semiconductor package (Lau; Fig. 1) with an encapsulant layer (114).  Although Lau in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height of the encapsulant layer is 180 µm, Lau does teach the height of the encapsulant layer is sized that it encapsulates the side surfaces of the semiconductor chip (as illustrated in Fig. 1).  Absent unexpected results, the claimed encapsulant height does not perform differently than the encapsulant height of Lau.  Therefore, the claimed height of the encapsulant is not patentably 
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 10, Lau in view of Chun discloses a semiconductor package (Lau; Fig. 1) with an upper surface of the interposer (132) and an upper surface of the semiconductor chip (108).  Although Lau in view of Chun fails to explicitly disclose a semiconductor package, wherein, in a vertical cross-section of the semiconductor package, a height from an upper surface of the interposer to an upper surface of the semiconductor chip is 140 µm, Lau does teach a package wherein the height from an upper surface of the interposer to an upper surface of the semiconductor chip is sufficient to provide an underfill (140) capable of ensuring solder joint reliability [0006]. The examiner understands the relation between the height of the solder balls and the height from an upper surface of the interposer to an upper surface of the semiconductor chip. Therefore, it would have been obvious to have the upper surface of the interposer and upper surface of the semiconductor chip of Lau, wherein, in a vertical cross-section of the semiconductor package, a height from an upper surface of the interposer to an upper surface of the semiconductor chip is 140 µm because the height between the surfaces can be varied according to the height of the solder balls.

Regarding independent claim 12, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110); a semiconductor chip (108) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of inner solder balls (138) electrically connected to the redistribution layer, and disposed on the upper surface of the redistribution layer; an interposer (132) electrically connected to the plurality of inner solder balls, and disposed on an upper surface of the plurality of inner solder balls; an encapsulant layer (114) encapsulating the semiconductor chip and a portion of the upper surface of the redistribution layer under the interposer; and an underfill layer (140) filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer.
Lau fails to teach an encapsulant layer encapsulating side surfaces of the redistribution layer and a bottom surface of the redistribution layer; wherein the encapsulant layer includes a 
Chun teaches a semiconductor package (Fig. 2A) comprising: an encapsulant layer (214) encapsulating side surfaces of the redistribution layer (212) and a bottom surface of the redistribution layer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and a lower surface encapsulant region covering the bottom surface of the redistribution layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to include a side surface encapsulant region surrounding the side surfaces of the redistribution layer.  Chun provides a clear teaching to motivate one to modify the package of Lau in that providing a side surface encapsulant region can prevent delamination [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to include a lower surface encapsulant region covering the bottom surface of the redistribution layer.  Chun provides a clear teaching to motivate one to modify the package of Lau in that providing a lower surface encapsulant region can improve reliability [0040].
Illustrated below is Fig. 2A of Chun.

    PNG
    media_image3.png
    207
    457
    media_image3.png
    Greyscale

Regarding claim 13, Lau in view of Chun discloses a semiconductor package (Chun; Fig. 2A) with a lower surface encapsulant region (214 below 212).  Although Chun fails to explicitly illustrate in a vertical cross- section of the semiconductor package, a height of the lower surface encapsulant region is 50 µm, Chun does teach the lower surface encapsulant region is sized  that it partially encapsulates solder balls (220) (as illustrated in Fig. 2A).  Absent unexpected results, the claimed lower surface encapsulant region height does not perform differently than the lower surface encapsulant region height of Chun.  Therefore, the claimed height of the lower surface encapsulant region is not patentably distinct from the height of the lower surface encapsulant region of Lau.  It would have been obvious to modify the package of Lau to have a height of the lower surface encapsulant region with a dimension as claimed because the height of the lower surface encapsulant region is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau and Chun as applied to claim 14 above and further in view of Haba (US 20180040572 A1).
Regarding claim 15, Lau in view of Chun discloses a semiconductor package (Chun; Fig. 2A), with an external solder ball region (region filled with 220-1, 220-2).
Lau in view of Chun fails to teach the external solder ball region includes a plurality of circular holes.  However, Haba teaches a semiconductor package (Haba; Fig. 4B) wherein the external solder ball region (124) includes a plurality of circular holes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau in view of Chun package by incorporating the teachings of Haba to include an external solder ball region that includes a plurality of circular holes. Haba teaches the shapes and dimensions of the upper circle are deliberately formed to give room for the solder balls [0026].
Illustrated below is a marked and annotated figure of Fig. 4B of Haba.

    PNG
    media_image4.png
    245
    486
    media_image4.png
    Greyscale

Regarding claim 16, Lau in view of Chun and further in view of Haba as applied to claim 15 discloses a semiconductor package (Haba, Fig. 7B), wherein each of the plurality of circular holes (124) includes an upper circle (U, see annotated figure below) formed on an upper surface of the lower surface encapsulant region (104), and a lower circle (L) formed on a lower surface of the lower surface encapsulant region.
Illustrated below is a marked and annotated figure of Fig. 7B of Haba.

    PNG
    media_image5.png
    195
    678
    media_image5.png
    Greyscale

Regarding claim 17, Lau in view of Chun and further in view of Haba as applied to claim 16 discloses a semiconductor package (Haba, Fig. 7B), wherein a diameter of the lower circle (L) is larger than a diameter of the upper circle (U), based on relative dimensions within the figure.
Regarding claim 18, Lau in view of Chun and further in view of Haba as applied to claim 17 discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the upper circle (U).  
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 19, Lau in view of Chun and further in view of Haba as applied to claim 17 discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the lower circle (L).  Although Lau in view of Chun and further in view of Haba fails to explicitly disclose a semiconductor package, wherein the diameter of the lower circle is 360 µm, Haba does teach the shapes and dimensions of the lower circle are deliberately formed to give room for the solder balls [0026].  Absent unexpected results, the claimed diameter of the lower circle does not perform differently than the diameter of the lower circle of Haba.  Therefore, the claimed diameter of the lower circle is not patentably distinct from the diameter of the lower circle of Haba.  It would have been obvious to have the diameter of the lower circle with a dimension as 
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Kelly (US 20170133310 A1, from IDS) and further in view of Chun.
Regarding independent claim 20, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110) including a plurality of dielectric layers (118) and a plurality of metal distribution lines (116); a semiconductor chip (108) disposed on an upper surface of the redistribution layer; a connection structure (C) between the redistribution layer and the semiconductor chip; a plurality of inner solder balls (138) disposed on the upper surface of the redistribution layer, the plurality of inner solder balls being spaced apart from the semiconductor chip; an encapsulant layer (114) encapsulating the semiconductor chip and a portion of the upper surface of the redistribution layer; an interposer (132) disposed on the semiconductor chip, the plurality of inner solder balls, and the encapsulant layer; an underfill (140) between the semiconductor chip and the interposer, the underfill surrounding upper portions of the plurality of inner solder balls; and a plurality of external solder balls (124) disposed on a bottom surface of the redistribution layer.

Kelly teaches a semiconductor package (Fig. 6D) comprising: an encapsulant layer (130) encapsulating the plurality of inner solder balls (621).  Both Lau and Kelly teach semiconductor packages with inner solder balls, however with different arrangements. Both devices operate normally and function the same as semiconductor packages, therefore the shape of the inner solder balls does not affect the function of the semiconductor package. One of ordinary skill in the art at the time of filing would have recognized that the inner solder balls of Kelly would have yielded a predictable result. Providing the inner solder balls of Kelly in place of the inner solder balls of Lau would arrive at the claimed invention of an encapsulant layer encapsulating the plurality of inner solder balls. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 6D of Kelly.

    PNG
    media_image6.png
    282
    712
    media_image6.png
    Greyscale

.
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.
Applicant argues that “one of ordinary skill in the art would at best, understand Yu as suggesting to provide a separate isolation layer“.  Applicant’s arguments, see page 10 of the remarks, filed 6/1/2021, with respect to the rejection(s) of claim(s) 1, 12, 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chun.
Applicant argues that none of the cited references teach or suggest “an encapsulant layer encapsulating the semiconductor chip and side surfaces and a portion of the upper surface of the redistribution layer under the interposer” as recited in amended independent claim 1, “an encapsulant layer encapsulating the semiconductor chip, side surfaces of the redistribution layer and a bottom surface and a portion of the upper surface of the redistribution layer under the interposer” as recited in amended independent claim 12, “an encapsulant layer encapsulating the semiconductor chip, the plurality of inner solder balls, and a side surface and a portion of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
	/PHAT X CAO/            Primary Examiner, Art Unit 2817